MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Dec 27 2018, 10:22 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                 Attorney General of Indiana
Brooklyn, Indiana
                                                        Chandra K. Hein
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Reuben Nathaniel Wright,                                December 27, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1485
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable Sarah K. Mullican,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D03-1703-F3-859



Sharpnack, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1485 | December 27, 2018              Page 1 of 4
                                          Statement of the Case
[1]   Reuben Nathaniel Wright appeals the sentence the trial court imposed after

      Wright pleaded guilty but mentally ill to two counts of attempted aggravated
                                                 1
      battery, both Level 3 felonies. He further admitted to being an habitual
                    2
      offender. We reverse and remand with instructions.


                                                          Issue
[2]   Wright raises one issue, which we restate as: whether there is an error in the

      abstract of judgment that requires correction.


                                   Facts and Procedural History
[3]   The State charged Wright with two counts of attempted aggravated battery and

      six other felonies, and with being an habitual offender, following an encounter

      with police officers and fire fighters. Wright and the State negotiated a plea

      agreement, pursuant to which Wright agreed to plead guilty but mentally ill to

      two counts of attempted aggravated battery and to being an habitual offender.

      The State agreed to dismiss the remaining charges. The parties further agreed

      to cap Wright’s sentence at twenty years.


[4]   The trial court accepted the plea agreement. At the end of the sentencing

      hearing, the court told the parties that Wright would serve nine years on each




      1
          Ind. Code §§ 35-42-2-1.5 (2014), 35-41-5-1 (2014).
      2
          Ind. Code § 35-50-2-8 (2017).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1485 | December 27, 2018   Page 2 of 4
      Level 3 felony conviction, to be served concurrently, with one of those

      sentences enhanced by an additional eight years due to the habitual offender

      enhancement.


[5]   The court further issued a sentencing judgment stating that Wright was

      sentenced to nine years on each Level 3 felony, to be served concurrently, and

      “[t]he sentence imposed in Count 1 herein shall be enhanced by a period of

      eight (8) years as a result of [Wright’s] admission that he is an Habitual

      Offender.” Appellant’s App. Vol. 2, p. 111. Finally, the court issued an
                                  3
      abstract of judgment, but the abstract showed that the sentencing enhancement

      was applied to both Level 3 felony convictions. This appeal followed.


                                      Discussion and Decision
[6]   Wright argues the abstract of judgment must be corrected because it appears

      that the habitual offender sentencing enhancement was erroneously applied to

      both Level 3 felony convictions. The State acknowledges the apparent

      scrivener’s error and agrees “remand is appropriate.” Appellee’s Br. p. 8.


[7]   In general, sentencing decisions are reviewed for an abuse of discretion. Bethea

      v. State, 983 N.E.2d 1134, 1139 (Ind. 2013). We review questions of law de

      novo. Russell v. State, 34 N.E.3d 1223, 1227 (Ind. 2015) (quotation omitted).

      “It is the court’s judgment of conviction and not the abstract of judgment that is




      3
        The abstract of judgment is “a form issued by the Department of Correction and completed by trial judges
      for the convenience of the Department.” Robinson v. State, 805 N.E.2d 783, 792 (Ind. 2004).

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1485 | December 27, 2018                Page 3 of 4
       the official trial court record and which thereafter is the controlling document.”

       Robinson v. State, 805 N.E.2d 783, 794 (Ind. 2004).


[8]    Based upon our review of the sentencing transcript, the sentencing judgment,

       and the abstract of judgment, we conclude the oral pronouncement of sentence

       and the sentencing judgment most accurately reflect the trial court’s stated

       intention to attach the habitual offender sentencing enhancement to the

       sentence for Count 1, the first count of attempted aggravated battery.

       Furthermore, even if the trial court had intended to apply the enhancement to

       both convictions, such an application would violate statutory requirements. See

       Ind. Code § 35-50-2-8 (the enhancement shall be attached “to the felony

       conviction with the highest sentence”). The trial court must issue an amended

       abstract of judgment that applies the habitual offender sentencing enhancement

       to Count I only.


                                                Conclusion
[9]    For the reasons stated above, we reverse and remand to the trial court to issue

       an amended abstract of judgment.


[10]   Reversed and remanded with instructions.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1485 | December 27, 2018   Page 4 of 4